DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 24, 31, 38; 25, 32, 41; 26, 33, 42; 29, 36, 49; 30, 37, 50; 39; 40; 43; 44; 45; 46; 47; and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 4; 5; 12; 13; 2; 3; 6; 7; 8; 9; 10; and 11 of U.S. Patent No. 10,814,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24, 31, 38; 25, 32, 41; 26, 33, 42; 29, 36, 49; 30, 37, 50; 39; 40; 43; 44; 45; 46; 47; and 48 are generic to all that is recited in claims 1; 4; 5; 12; 13; 2; 3; 6; 7; 8; 9; 10; and 11, respectively, of U.S. Pat. 10,814,498 in that the “dead-head limitation system” of the (‘498) patent is structurally equivalent to the “cooling system” in the claims of the instant application.  In other words, claims 1; 4; 5; 12; 13; 2; 3; 6; 7; 8; 9; 10; and 11 of the (‘498) patent fully encompass the subject matter of claims 24, 31, 38; 25, 32, 41; 26, 33, 42; 29, 36, 49; 30, 37, 50; 39; 40; 43; 44; 45; 46; 47; and 48.

Claims 27, 28, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,814,498 in view of the Anver Corp. brochure dated 11/22/2004. Claim 1 of U.S. Pat. 10,814,498 sets forth a programmable motion system that includes all of the limitations recited in claims 27, 28, 34, and 35 of the instant application except for the end effector forming either a “partial” seal or a “complete” seal with certain objects.  However, the vacuum  in view of the teachings from the Anver Corp. brochure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsutsui (US-4,561,688) and Ise (US-4,340,234) both show valves having at least two channels selectively connectable to a vacuum source and end effector opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/11/2022